[gcipohkkrrrc000001.jpg]

Exhibit 10.1

 



 

September 10, 2018

 

 

James M. Alecxih

3780 N. Berkeley Lake Road

Berkeley Lake, GA 30096

 

 

Dear James:

 

We are pleased to extend you this offer to serve as Chief Commercial Officer of
ViewRay, Inc. (the “Company”).  This offer of employment is conditioned upon the
satisfactory completion of certain requirements, as more fully explained in the
following. Your employment is subject to the terms and conditions set forth in
this letter, which override anything said to you during your interview or any
other discussions about your employment with the Company.  This offer may be
accepted by countersigning at the end of this letter and will expire if your
signed acceptance is not received by September 14, 2018.

 

1.

Duties and Extent of Service

You will be hired as a Chief Commercial Officer effective September 17, 2018,
your start date.  However, you may modify this date with the consent of the
Chief Executive Officer.  This is an exempt position.  You will work out of your
home office, and at times out of the Company office at 815 E. Middlefield Road,
Mountain View, CA 94043. You will report to the Chief Executive Officer.

 

As the Company’s Chief Commercial Officer you will have responsibility for
performing those duties as are customary for, and are consistent with, such
position, or other assignments management may from time to time designate.  You
agree to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein that may be adopted from time to
time by the Company.  Except for vacations and absences due to temporary
illness, you will be expected to devote your full business time and best efforts
to the performance of your duties and the furtherance of the Company’s business
and affairs.  

 

2.

Compensation

In consideration of your services, you will be paid a salary of $30,000/month,
which annualizes to $360,000, payable in periodic installments in accordance
with the Company’s standard payroll practices and subject to all withholdings
and deductions as required by law.  

 

You will be eligible for an annual bonus of up to 45% of your annual base salary
which will be based upon the achievement of certain milestones recommended by
the Compensation Committee of the Board (the “Compensation Committee”) and
approved by the Board, as may be further determined by the Company’s Chief
Financial officer; provided that, any bonus for 2018 will be prorated, based on
the number of days that you are employed by the Company during 2018; and,
provided, further, that such bonus shall not reflect the achievement by the
Company of any milestones prior to the Start Date.

 

In addition, the achievement of 45 – 54 orders in 2019 will result in a bonus of
$75,000.  The achievement of 55 – 64 orders in 2019 will result in a bonus of
$175,000.  The achievement of >65 orders in 2019 will result in a bonus of
$325,000.   

 

In your initial year of employment, you will accrue paid vacation at the rate of
twenty days per full year of employment, provided, that once you accrue thirty
days of paid vacation, you will cease accruing additional paid vacation until
your paid vacation balance is reduced below thirty days.  The number of days of
vacation which can be accrued per full year of employment shall be subject to
the Company’s vacation and benefits

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

policies. You will be entitled to participate in such other employee benefit
plans and fringe benefits as may be offered or made available by the Company
from time to time to its employees.  The Board reserves the right from time to
time to change the Company’s employee benefit plans and fringe benefits.  Your
participation in such employee benefit plans and fringe benefits, and the amount
and nature of the benefits to which you shall be entitled thereunder or in
connection therewith, shall be subject to the terms and conditions of such
employee benefit plans and fringe benefits.

3.

Stock Options

(a)You will be granted an option to purchase 275,000 shares of the Company’s
common stock (the “Option”) under the terms and conditions set forth in a
separate grant agreement and the Company’s 2015 Stock Incentive Plan, as amended
(the “Plan”). The Options will be exercisable at a price per share equal to the
fair market value of the Company’s common stock on the date the Option is
granted.  Assuming your start date of September 17, your option Grant date will
be October 15, 2018.

During the periods of your full employment with the Company, the shares subject
to the Option will vest over a 4-year period as follows: the first 25% of the
shares subject to the Option will vest 12 months after the vesting
commencement date (currently anticipated to be your Start Date) and the
remainder will vest in equal monthly installments for the remaining 36 months.  

(b)The Option Agreement shall provide that, in the event that (i) a Change of
Control (defined below) occurs during your employment hereunder and (ii) your
employment with the Company is terminated by the Company (or its successor)
without Cause or you resign for Good Reason (as defined below) at any time
during the twelve-month period following such Change of Control, then (x)
without further action by the Company (or its successor) or the Company’s Board,
all unvested Option Shares shall accelerate and become vested and exercisable as
of the date of such termination.  As used herein, “Change of Control” means (i)
a sale of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole or (ii) a merger, consolidation or other similar
business combination involving the Company, if, upon completion of such
transaction the beneficial owners of voting equity securities of the Company
immediately prior to the transaction beneficially own less than fifty percent of
the successor entity’s voting equity securities; provided, that “Change of
Control” shall not include a transaction where the consideration received or
retained by the holders of the then outstanding capital stock of the Company
does not consist primarily of (i) cash or cash equivalent consideration, (ii)
securities which are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any successor statute and/or (iii) securities for
which the Company or any other issuer thereof has agreed, including pursuant to
a demand, to file a registration statement within ninety days of completion of
the transaction for resale to the public pursuant to the Securities Act.

4.

Reimbursement

During your employment with the Company, the Company will reimburse you (or, in
the Company’s sole discretion, will pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by you relating to the business or
affairs of the Company or the performance of your duties hereunder, including,
without limitation, reasonable expenses with respect to travel, lodging and
similar items, provided that the incurring of such expenses shall have been
approved in accordance with the Company’s regular reimbursement procedures and
practices in effect from time to time. The Company’s regular reimbursement
procedures and practices and the reasonableness of future travel, lodging and
similar items shall be subject to the periodic review and amendment by the
Board.

 

 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

5.

Immigration Status; Background Checks

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
business days of your date of hire, or our employment relationship with you may
be terminated.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees.  Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

6.

Nondisclosure and Developments

Regardless of the reason your employment with the Company terminates, you will
continue to comply with the Employee Confidentiality, Inventions and
Non-Interference Agreement, dated as of the date hereof, between you and the
Company (the “Employee Confidentiality Inventions and Non-Interference
Agreement”).

7.

No Conflicting Obligation

You hereby represent and warrant that the execution and delivery of this letter
agreement, the performance by you of any or all of the terms of this letter
agreement and the performance by you of your duties as an employee of the
Company do not and will not breach or contravene (i) any agreement or contract
(including, without limitation, any employment or consulting agreement, any
agreement not to compete or any confidentiality or nondisclosure agreement) to
which you are or may become a party, or (ii) any obligation you may otherwise
have under applicable law to any former employer or to any person to whom you
have provided, provide or will provide consulting services.

 

8.

Non-Disparagement

During your employment with the Company and thereafter, you agree that you will
not knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company or its past, present or future directors, officers,
employees or products.

9.

No Cooperation

During your employment with the Company and thereafter, you agree that you will
not act in any manner that might damage the business of the Company.  You agree
that you will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges or complaints by any third party against the Company and/or any officer,
director, employee, agent, representative, stockholder or attorney of the
Company, unless under a subpoena or other court order to do so.

10.

At-Will

You acknowledge that the employment relationship between the Company and you is
at-will, meaning that the employment relationship may be terminated, at any
time, by the Company or you for any reason or for no reason, with or without
notice.  However, you agree to make reasonable efforts to provide the Company at
least thirty (30) days’ written notice prior to termination of the employment
relationship.

 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

11.

Severance

a.

If your employment with the Company is terminated for any or no reason, then the
Company will pay you all accrued but unpaid wages and paid vacation, based on
your then current base salary, and any other amounts required by applicable law
through the termination date.  

b.

If your employment with the Company is terminated by the Company without Cause
(as defined below) or you resign for Good Reason (defined below), then, subject
to your delivery to the Company of a release of claims against the Company and
its affiliates in a form acceptable to the Company that becomes effective and
irrevocable within sixty (60) days following your termination of employment, the
Company shall pay you equal monthly installments of the Severance Amount
(defined below), in accordance with the Company’s standard payroll practices,
with the first such installment to be paid on the payroll date following the
date the release is effective and irrevocable (“Severance”).  The “Severance
Amount” means an amount, in cash, equal to (i) six months of your annualized
base salary plus (ii) one-half of the amount of the annual bonus that you
received from the Company in the year preceding the termination date, if
any.  No Severance will be paid or provided unless the release of claims becomes
effective and irrevocable within sixty (60) days following your termination of
employment.  The receipt of any Severance will also be subject to you not
violating the provisions set forth above under the headings

c.

Non-Disparagement and No Cooperation.  In the vente that you breach any of those
provisions, all continuing payment to which you may otherwise be entitled will
immediately cease.

d.

As used herein, “Cause” means (i) your willful failure to perform your material
duties as Chief Commercial Officer other than a failure resulting from your
complete or partial incapacity due to long-term physical or mental illness or
impairment, (ii) your willful act that constitutes gross misconduct and that is
injurious to the Company, (iii) your willful breach of a provision of this
letter agreement, (iv) your material and willful violation of a federal or state
law or regulation applicable to the business of the Company, or (v) your
conviction or plea of guilty or no contest to a felony.

e.

As used herein, “Good Reason” means the occurrence of one or more of the
following conditions, without your consent and without remedy by the Company as
described herein: (i) a material reduction in your compensation, including but
not limited to your level of base salary and annual bonus opportunity, other
than reductions approved by the Board that are applicable to all employees of
the Company, (ii) a material, non-voluntary, reduction of your authority,
duties, or responsibilities or a material, adverse change in your reporting
structure or (iii) a material reduction in the kind or level of your benefits to
which you were entitled immediately prior to such reduction, other than
reductions approved by the Board that are applicable to all employees of the
Company.  Notwithstanding the forgoing, in no event will you have Good Reason to
resign unless (i) you provide written notice to the Company of the event or
condition giving rise to Good Reason within ninety (90) days of its initial
occurrence, (ii) the Company fails to remedy the event or condition giving rise
to Good Reason within thirty (30) days after receiving your written notice and
(iii) your resignation is effective within thirty (30) days after the expiration
of the Company’s period to remedy under subclause (ii).

12.

Code Section 280G

a.

In the event it shall be determined that any payment or distribution to you or
for your benefit which is in the nature of compensation and is contingent on a
change in the ownership or effective control of the Company or the ownership of
a substantial portion of the assets of the Company (within the meaning of
Section 280G(b)(2) of the Code), whether paid or payable pursuant to this letter
agreement or

 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

otherwise (a “Payment”), would constitute a “parachute payment” under Section
280G(b)(2) of the Code and would be subject to the excise tax imposed by Section
4999 of the Code (together with any interest or penalties imposed with respect
to such excise tax, the “Excise Tax”), then the Payments shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code but only if, by reason of such reduction,
the net after-tax benefit received by you shall exceed the net after-tax benefit
received by you if no such reduction was made. The specific Payments that shall
be reduced and the order of such reduction shall be determined so as to achieve
the most favorable economic benefit to you, and to the extent economically
equivalent, the Payments shall be reduced pro rata, all as determined by the
Company in its sole discretion. For purposes of this section, “net after-tax
benefit” shall mean (i) the Payments which you receive or are then entitled to
receive from the Company that would constitute “parachute payments” within the
meaning of Section 280G of the Code, less (ii) the amount of all federal, state
and local income taxes payable with respect to the Payments calculated at the
maximum marginal income tax rate for each year in which the Payments shall be
paid to you (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing), less (iii) the
amount of Excise Taxes imposed with respect to the Payments.

b.

All determinations required to be made under this Section 12 shall be made by
such nationally recognized accounting firm as may be selected by the Audit
Committee of the Board as constituted immediately prior to the change in control
transaction (the “Accounting Firm”), provided, that the Accounting Firm’s
determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code.  The Accounting Firm shall provide its
determination, together with detailed supporting calculations and documentation,
to you and the Company within 15 business days following the date of termination
of your employment, if applicable, or such other time as requested by you
(provided, that you reasonably believe that any of the Payments may be subject
to the Excise Tax) or the Company.  All reasonable fees and expenses of the
Accounting Firm in reaching such a determination shall be borne solely by the
Company.

13.

Section 409A of the Code.  

To the extent that any payments or benefits under this letter agreement are
deemed to be subject to Section 409A of the Code, this letter agreement will be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder in order
to (a) preserve the intended tax treatment of the benefits provided with respect
to such payments and (b) comply with the requirements of Section 409A of the
Code.

14.

Governing Law; Arbitration

This letter agreement shall be governed by and construed in accordance with the
substantive laws of California (without reference to principles of conflicts or
choice of law that would cause the application of the internal laws of any other
jurisdiction).

In consideration of the Company employing you and the wages and benefits
provided under this letter agreement, you and the Company each agree that all
claims arising out of or relating to your employment, including its termination,
shall be resolved by arbitration.

The dispute will be arbitrated in accordance with the rules of the American
Arbitration Association.  The Company agrees to pay the fees and expenses
relating to arbitration, except those related to your legal fees and
costs.  However, if either party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and costs, the arbitrator may award reasonable
fees and costs to the prevailing party, under

 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

the standards for an award of fees and costs provided by law.  You and the
Company agree to file any demand for arbitration within the time limit
established by the applicable statute of limitations for the asserted claims or
within one year of the conduct that forms the basis of the claim if no statutory
limitation is applicable.  Failure to demand arbitration within the prescribed
time period shall result in waiver of said claims.

These provisions regarding arbitration will cover all matters directly or
indirectly related to your recruitment, employment or termination of employment
by the Company, including, but not limited to claims involving laws against any
form of discrimination whether brought under federal or state law, and claims
involving present and former employees, officers and directors of the Company,
but excluding workers’ compensation and unemployment insurance claims.  EACH
PARTY TO THIS LETTER AGREEMENT UNDERSTANDS AND AGREES THAT IT IS WAIVING ITS
RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

15.

Entire Agreement; Amendment; Severability

This letter agreement (together with the Employee Confidentiality, Inventions
and Non-Interference Agreement and the equity awards agreements, including the
Option Agreement and, if applicable, the Additional Option agreement) sets forth
the sole and entire agreement and understanding between the Company and you with
respect to the specific matters contemplated and addressed hereby and
thereby.  No prior agreement, whether written or oral, shall be construed to
change or affect the operation of this letter agreement in accordance with its
terms, and any provision of any such prior agreement which conflicts with or
contradicts any provision of this letter agreement is hereby revoked and
superseded.  Any prior agreement, if any, you may have with the Company
regarding your employment, whether written or oral, is hereby, and without any
further action on your part or the Company’s, terminated, revoked and superseded
by this letter agreement.  This letter agreement may be amended or terminated
only by a written instrument executed both by you and the Company.  In the event
that any provision of this letter agreement shall, in whole or in part, be
determined to be invalid, unenforceable or void for any reason, such
determination shall affect only the portion of such provision determined to be
invalid and unenforceable or void and shall not affect in any way the remainder
of such provision or any other provision of this letter agreement.

[The remainder of this page is intentionally left blank.]




 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 

--------------------------------------------------------------------------------

[gcipohkkrrrc000001.jpg]

We are excited to have you on board.  Please acknowledge your acceptance of this
offer and the terms of this letter agreement by signing below and returning a
copy to me.

Sincerely,

VIEWRAY TECHNOLOGIES, INC.

By: /s/ Scott W. Drake________________________________

Scott W. Drake

President & Chief Executive Officer

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this letter
agreement prior to signing hereunder.

By: /s/ James M. Alecxih_______________________________

James M. Alecxih

Date: _September 10, 2018_____________

Address:____________________________

 

Phone:_____________________________

 

Email:_____________________________

 

ViewRay HeadquartersCalifornia Office

 

2 Thermo Fisher Way815 East Middlefield Road

Oakwood Village, OH 44146Mountain View, CA 94043

Phone: +1 440.703.3210Phone: +1 650.252.0920

Fax: +1 800.417.3459Fax: +1 800.417.3459

 